         Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 EDUARDO A. SAENZ, on behalf of
 himself and all others similarly               Civil Action No.
 situated,
                                                FLSA COLLECTIVE ACTION
 Plaintiffs,
                                                JURY TRIAL DEMANDED
 v.

 OLD DOMINION FREIGHT LINE,
 INC.,

 Defendant

                     COLLECTIVE ACTION COMPLAINT

                                            1.

       Named Plaintiff Eduardo A. Saenz brings this action, on behalf of himself and

all others similarly situated, to obtain full and complete relief for Defendant’s failure

to pay overtime wages as required by the Fair Labor Standards Act, 29 U.S.C. § 201

et seq., (“FLSA”).

                          JURISDICTION AND VENUE

                                            2.
       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331.

                                            3.

       Pursuant to 28 U.S.C. § 1391 and Local Rule 3.1(B)(1)(a), venue is proper in

this Court because the unlawful employment practices described herein were


                                            1
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 2 of 15




committed within the Atlanta Division of the United States District Court for the

Northern District of Georgia.

                                     PARTIES

                                           4.

      Named Plaintiff is a citizen of the United States of America and a resident of

the State of Georgia.

                                           5.

       Defendant is a corporation with a principal office address at 500 Old

Dominion Way, Thomasville, North Carolina 27360.

                                           6.

      Defendant conducts business throughout the United States, including within

the Atlanta Division in Georgia, and the issues that gave rise to this action occurred

throughout the United States, including within the Atlanta Division.

                                           7.

      Defendant may be served with process by delivering a copy of the summons

and Complaint to its registered agent, CT Corporation System, at 289 S. Culver

Street, Lawrenceville, GA 30046.

                                           8.

        Defendant is governed by and subject to 29 U.S.C § 206 and § 207.

                                           9.


                                          2
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 3 of 15




      At all relevant times, Defendant was an enterprise engaged in interstate

commerce.

                                          10.

      Defendant ordered machinery, equipment, goods or materials from out of

state, and employed two or more employees who drove across state lines or who

worked on or handled materials that have been moved through interstate commerce.

                                          11.

      Defendant is a less-than-truckload (“LTL”) national freight and global

transportation company. See Defendant’s website at www.odfl.com.

                                          12.

      As of December 31, 2017, Defendant had more than 18,000 employees and

operated approximately 228 service centers across the United States, including (but

not limited to) centers in California, Florida, Georgia, Illinois, Indiana, Louisiana,

Memphis, North Carolina, Pennsylvania, Tennessee, Texas, and Utah. See

Defendant’s 2017 10-K report, available on Defendant’s website at www.odfl.com.

                                          13.

      At all relevant times, Defendant had at least $500,000.00 in annual gross

volume of sales made or business done.

                                          14.




                                          3
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 4 of 15




      Defendant is a publicly traded company with total annual revenues exceeding

three (3) billion dollars in 2017. See Defendant’s 2017 10-K report, available on

Defendant’s website at www.odfl.com.

                                          15.

      At all relevant times, Defendant acted as an “employer” as defined by the

FLSA with respect to Named Plaintiff and all others similarly situated. Defendant

determined the terms of conditions of their employment, including (but not limited

to) their employment status, compensation, work hours, benefits, non-

exempt/exempt classification, etc.

                                          16.

      At all relevant times, Named Plaintiff and all others similarly situated were

Defendant’s “employees” as defined by the FLSA.

                                          17.

      At all relevant times, Named Plaintiff and all others similarly situated

performed non-exempt work.

                                          18.

      Named Plaintiff and all others similarly situated operated tractors to move

trailers to designated loading/unloading sites within Defendant’s yard.

                                          19.




                                         4
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 5 of 15




      Named Plaintiff and all others similarly situated were typically referred to as

“switchers” or “yard switchers.”1

                                           20.

      Named Plaintiff and all others similarly situated did not drive trucks or move

the trailers on public roads.

                                           21.

      Named Plaintiff and all others similarly situated did not load or unload trailers.

                                           22.

      Named Plaintiff and all others similarly situated worked more than forty (40)

hours in a week.

                                           23.

      Named Plaintiff and all others similarly situated were paid hourly.

                                           24.

      Named Plaintiff and all others similarly situated were paid straight time (i.e.,

their regular hourly rates) when they worked over forty (40) hours in a week.

                                           25.

      Named Plaintiff and all others similarly situated were not paid overtime (i.e.,

time and one-half their regular hourly rates) for all hours worked over 40 in a week.



1
 A “switcher” or “yard switcher” is also referred to as a “hostler” or “yard jockey”
within the trucking industry.
                                           5
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 6 of 15




                                          26.

      Named Plaintiff and all others similarly situated have worked for Defendant

during the three years preceding the filing of this action and/or currently work for

Defendant.

                                          27.

      Named Plaintiff has consented in writing to be a party to this action pursuant

to 29 U.S.C. § 216(b). A true and correct copy of Named Plaintiff’s signed consent

form is attached hereto as Exhibit “A.”

             COLLECTIVE ACTION FACTUAL ALLEGATIONS

                                          28.

      Named Plaintiff brings this collective action on behalf of himself and all

others similarly situated pursuant to 29 U.S.C. § 216(b).

                                          29.

      Named Plaintiff and the similarly situated individuals are persons who: (1)

currently work or have worked for Defendant on or after the date that is three years

preceding the filing of this Complaint; (2) were given job titles such as, but not

limited to, “switchers” or “yard switchers”; (3) were primarily engaged in moving

trailers to designated loading/unloading sites within the yard; (4) were paid on an

hourly basis; (5) worked more than 40 hours in a week; and (6) were not paid time




                                          6
         Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 7 of 15




and one-half their regular hourly rates of pay for all hours worked over 40 in a week

(the “Collective Class”).

                                            30.

        At all relevant times, Named Plaintiff and the Collective Class have had

substantially similar job duties and have been subject to Defendant’s decision,

policy, plan, programs, practices, procedures, protocols, and rules of knowingly and

purposefully refusing to pay them overtime for all hours worked over 40 in a week.

                                            31.

        At all relevant times, Named Plaintiff and the Collective Class worked more

than 40 hours in a week.

                                            32.

        At all relevant times, Named Plaintiff and the Collective Class were not paid

time and one-half their regular hourly rates of pay for all hours worked over 40 in a

week.

                                            33.

        When several members of the Collective Class complained to management

about Defendant’s failure to pay overtime, management responded by blaming the

“corporate office” and stating “that’s just how it is.”

                                            34.




                                           7
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 8 of 15




      The Collective Class is so numerous that joinder of all members is

impracticable.

                                            35.

      Defendant employs hundreds of people who work in the capacity of a

“switcher” or “yard switcher.”

                                            36.

      There are questions of law or fact common to the Collective Class, and a

collective action is superior to other available methods for the fair and efficient

adjudication of the controversy.

                                            37.

      The claims or defenses of the Named Plaintiff are typical of the claims or

defenses of the Collective Class.

                                            38.

      The Named Plaintiff will fairly and adequately protect the interests of the

Collective Class.

                                  COUNT ONE
                    Failure to Pay Overtime Under the FLSA

                                            39.

      Named Plaintiff reasserts and incorporates by reference paragraphs 4 through

38 of this Complaint as if fully set forth herein.

                                            40.
                                           8
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 9 of 15




      Named Plaintiff and the Collective Class were typically referred to as

“switchers” or “yard switchers.”

                                         41.

      Named Plaintiff and the Collective Class performed non-exempt work.

                                         42.

      Named Plaintiff and the Collective Class operated tractors to move trailers to

designated loading/unloading sites on Defendant’s premises.

                                         43.

      Named Plaintiff and the Collective Class did not drive trucks or move trailers

on public roads.

                                         44.

      Named Plaintiff and the Collective Class did not load and unload trailers.

                                         45.

      Named Plaintiff and the Collective Class were paid on an hourly basis.

                                         46.

      Defendant suffered and permitted Named Plaintiff and the Collective Class to

work more than 40 hours in a week.

                                         47.

      During the three years preceding the filing of this Complaint, Defendant

violated the FLSA by failing to pay Named Plaintiff and the Collective Class


                                         9
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 10 of 15




overtime (i.e., time and one-half their regular hourly rates of pay) for all hours

worked over 40 in a week.

                                           48.

      During the three years preceding the filing of this Complaint, Defendant

operated under a decision, policy and plan, programs, practices, procedures,

protocols, and rules of knowingly and purposefully refusing to pay Named Plaintiff

and the Collective Class overtime for all hours worked over 40 in a week.

                                           49.

      Named Plaintiff and the Collective Class complained about Defendant’s

failure to pay them overtime for all hours worked over 40 in a week.

                                           50.

      Defendant willfully disregarded its obligation under the FLSA to pay

overtime to Named Plaintiff and the Collective Class.

                                           51.

      As the direct and proximate result of Defendant’s refusal to pay overtime,

Named Plaintiff and the Collective Class have suffered harm, including, but not

limited to, lost wages.

                             PRAYER FOR RELIEF

      WHEREFORE, Named Plaintiff, on behalf of himself and all others

similarly situated, pray for the following relief as against Defendant:


                                          10
       Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 11 of 15




   A. Certification of this action as a collective action under the FLSA, and prompt

      issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

      persons of the FLSA opt-in class, apprising them of the pendency of this

      action, and permitting them to assert timely FLSA claims by filing individual

      Consent to Join forms pursuant to 29 U.S.C. § 216(b);

   B. Designation of Named Plaintiff as the Representative of the FLSA Collective

      Class;

   C. A judgment in favor of Named Plaintiff and all others similarly situated for

      unpaid wages, liquidated damages, and reasonable attorneys’ fees and costs

      in accordance with the FLSA, 29 U.S.C. § 216;

   D. Judgment against Defendant that Defendant’s violations were willful; and

   E. Such other and further relief as this Court may deem just and proper.



Date: October 11, 2018
                                             Respectfully submitted,

                                             SMITH LAW, LLC

                                      By:    /s/Louise N. Smith
                                             Louise N. Smith
                                             Georgia Bar No. 131876
                                             louise@smithlaw-llc.com
                                             William J. Smith
                                             Georgia Bar No. 710280
                                             william@smithlaw-llc.com
                                             Attorneys for Named Plaintiff and the
                                             Collective Class

                                        11
      Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 12 of 15




3611 Braselton Highway
Suite 202
Dacula, GA 30019
T: (678) 889-2898
F: (844) 828-5615




                                    12
        Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 13 of 15




                          DEMAND FOR JURY TRIAL

      Pursuant to Fed.R.Civ.P. 38(b), Named Plaintiff, on behalf of himself and

others similarly situated, demands a trial by jury.


                                        By:    /s/Louise N. Smith
                                               Louise N. Smith
                                               Georgia Bar No. 131876
                                               louise@smithlaw-llc.com




                                          13
       Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 14 of 15




                   FONT AND POINT CERTIFICATION

      The undersigned counsel for Named Plaintiff hereby certifies that the within

and foregoing COLLECTIVE ACTION COMPLAINT was prepared using Times

New Roman, 14-point font in accordance with LR 5.1(B).

This 11th day of October 2018.


                                     By: /s/Louise N. Smith
                                         Louise N. Smith
                                         Georgia Bar No. 131876
                                         louise@smithlaw-llc.com




                                       14
       Case 1:18-cv-04718-TCB Document 1 Filed 10/11/18 Page 15 of 15




                        CERTIFICATE OF SERVICE

      I hereby certify that I have caused or will cause service to issue upon

Defendants to this Action with the foregoing COLLECTIVE ACTION

COMPLAINT by personal service pursuant to Fed. R. Civ. P. 4. within the time

allowed by Fed. R. Civ. P. 4(m).

      This 11th day of October 2018.

                                       By: /s/Louise N. Smith
                                           Louise N. Smith
                                           Georgia Bar No. 131876
                                           louise@smithlaw-llc.com




                                        15
